Citation Nr: 1729678	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, include as secondary to service connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.  He is a recipient of the Purple Heart, among other awards.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a January 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Board remanded this matter for further development which has been completed and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Board remanded this claim to specifically obtain a VA examination to determine the etiology of the Veteran's current tinnitus.  The Board's instructions specifically requested that the examiner address whether tinnitus was caused or aggravated by service-connected hearing loss, in addition to whether it was related to service.  Pursuant to the Board's remand, the Veteran was afforded an examination in May 2015 and an addendum report was rendered in July 2015.  However, while both reports addressed the relationship of the Veteran's tinnitus to service, neither addressed whether tinnitus was related to hearing loss.  Therefore, the Board must remand for another opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims record to the same examiner who provided the May 2015 and July 2015  examination reports.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.  The entire electronic record should be made available to and be reviewed by the examiner, and it should be confirmed that such record was available for review.  An explanation for all opinions expressed must be provided.

The examiner should determine if tinnitus is at least as likely as not (50 percent probability or higher) caused by or aggravated by the now service-connected bilateral hearing loss?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

2. Thereafter, readjudicate the issue of entitlement to service connection for tinnitus on a direct and secondary basis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




